Ingraham, P. J. (dissenting):
The defendant, a foreign corporation, transacts business in this State through its agent, one Snow, a member of the Produce Exchange. It buys and sells property here subject to confirmation at its home office, and Snow was its general agent for the making of such purchases and sales. The defendant corporation is in the telephone directory, business directory and the general directory for the city of New York and Snow is described as its manager. The defendant has no other officer or agent within this State, and, I think, for the protection of the citizens of this State doing business with this corporation, Snow must be regarded as a managing agent within the meaning of section 432 of the Code of Civil Procedure. (Tuchband v. C. & A. R. R. Co., 115 N. Y. 437.)
I, therefore, think the order should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.